DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group II (claims 2-3) in the reply filed on 12/22/2020 is acknowledged.  The traversal is on the ground(s) that the claims are drawn to one invention and separating embodiments into three inventions is unjustified. Applicant asserts that all the independent claims recite a human mesenchymal stem cell line 120816CT, deposited under ATCC Accession number PTA-124321 and that only a single search is required for all the claims of the subject matter for claims 1-7 and request withdrawal of the restriction requirement.  
This is not found persuasive because the invention are independent or distinct each from the other as described in the restriction requirement.
Invention I is drawn to human mesenchymal stem cells and Invention II is drawn to differentiated cells that have been derived from the human mesenchymal stem cells. These are completely different cell types and therefore they are patentably distinct.
Inventions I/ll and III are related as product and process of use. The inventions are shown to be distinct as the products as claimed can be used in a materially different process of use such as using them for drug testing and making tissue models.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given 
(a)    the inventions have acquired a separate status in the art in view of their
different classification;
(b)    the inventions have acquired a separate status in the art due to their
recognized divergent subject matter;
(c)    the inventions require a different field of search (for example, searching 
different classes/subclasses or electronic resources, or employing different 
search queries);
(d)    the prior art applicable to one invention would not likely be applicable to 
another invention;
(e)    the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.

Applicant’s response did not include a proper specie election for cell type and therefore Examiner Schuberg called Attorney Mark Levy on 02/09/2021 to obtain a specie election. Attorney Levin elected specie neurons for cell type. 
The requirement is still deemed proper and is therefore made FINAL.
Claims 1-7 are currently pending.
Claims 1 and 4-7 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 12/22/2020.
.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2-3 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  
The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Regarding claim 2: The claim is directed to a composition comprising a differentiated cell type (Applicant elected neurons) that have been derived from a human mesenchymal stem cell line 120816CT, deposited under ATCC Accession number PTA-124321.
Since said human mesenchymal stem cell line is essential to the claimed invention, it must be obtainable by a repeatable method set forth in the specification or 
If the deposit is made under the terms of the Budapest Treaty, then an affidavit or declaration by applicants, or a statement by an attorney of record over his or hers signature and registration number, stating that the specific strain has been deposited under the Budapest Treaty and that the strain will be irrevocably and without restriction or condition released to the public upon the issuance of a patent, would satisfy the deposit requirement made herein.
If the deposit has not been made under the Budapest Treaty, then in order to certify that the deposit meets the criteria set forth in CFR 1.801 -809, applicants may provide assurance of compliance by an affidavit or declaration, or by a statement by an attorney of record over his or hers signature and registration number, showing that:
1. States that a deposit of the material has been made in a depository affording permanence of the deposit and ready accessibility thereto by the public if a patent is granted. The depository is to be identified by name and address, the depositor is to be identified and the date of deposit is to be stated.
2.    States that the deposited material has been accorded a specific (recited) accession number.

4.    States that the material has been deposited under conditions that access to the material will be available during the pendency of the patent application to one determined by the Commissioner to be entitled thereto under 37 CFR 1.14 and 35 U.S.C§ 122.
5.    States that the deposited material will be maintained with all the care necessary to keep it viable and uncontaminated for a period of at least five years after the most recent request for the furnishing of a sample of the deposited microorganism, and that samples must be stored that would make them available beyond the enforceable life of the patent for which the deposit was made.
6.    Provide the date of a viability test and the procedures used to obtain a sample if the test is not done by the depository.
7.    A statement that the deposit is capable of reproduction.




The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites “a set of biological stem cells comprising a human mesenchymal stem cell line 120816CT, deposited under ATCC Accession number PTA-124321, and differentiated into at least one type of cell selected from the group: neural stem cells, nephron progenitor cells, cardiomyocytes, neurons, glial cells and vascular endothelial cells”.
While the claim appears to refer to a cell composition, it is unclear from the claims what “a set of biological stem cells” means. It is also unclear from the language if the cell composition includes the stem cell line or is drawn to one of the differentiated cell types.

In telephone calls made to Attorney Mark Levy (05/01/2020 and 05/06/2020) the scope of claim 2 was discussed to clarify the metes and bounds of the claim for purposes of restriction and examination. Applicant confirmed that claim 2 was drawn to a product comprising differentiated cells derived from the mesenchymal stem cell line and did not necessarily include the mesenchymal stem cell line in the product. Therefore this is how claim 2 will be interpreted for purposes of examination.
However, appropriate correction and clarification is required.




Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Claims 2-3 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a product of nature judicial exception without significantly more.
In accordance with the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG), which can be found at https://www.uspto.gov/patent/laws-and-regulations/examination-policy/subject-matter-eligibility), the following analysis of the claims is made:
The claims have been analyzed for eligibility in accordance with their broadest reasonable interpretation.
Regarding claim 2: The claim is directed to a composition comprising a differentiated cell type (Applicant elected neurons) that have been derived from a human mesenchymal stem cell line 120816CT, deposited under ATCC Accession number PTA-124321. Dependent claim 3 includes wherein the neurons are selected from cholinergic neurons and dopaminergic neurons.

The claimed neurons are considered a nature-based product as neurons are naturally occurring cell types. The closest naturally occurring counterpart is natural human neural tissue. The source of the neurons from a mesenchymal stem cell line does not necessarily endow the neurons with new or non-natural properties.
Thus, the claims are not considered markedly different than natural human neurons, the claim is considered to read on a product of nature judicial exception (Step 2A, Prong 1: YES).
The claims do not integrate the product into a practical application because the claim is to the product neurons, per se, not a method of use. (Step 2A, Prong 2: NO).
The claims do not recite any elements in addition to judicial exception, so there are no additional elements that add significantly more to the judicial exception (Step 2B: NO).
The claims are patent ineligible.
On balance the relevant factors weigh against eligibility and claims do not qualify as eligible subject matter under 35 U.S.C. § 101.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 2-3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shetty et al (Cell Biology International 2013).
Regarding claims 2-3, Shetty teach cell compositions of dopaminergic neurons derived from human mesenchymal stem cells from umbilical cord and bone marrow (page 176-178, column 1). 
Claim 2 is a product-by-process claim; claim 3 depends from said claim. M.P.E.P. § 2113 reads,  “Product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps.”
“Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted). 
The structure implied by the process steps should be considered when assessing the patentability of product-by-process claims over the prior art, especially where the In re Garnero, 412 F.2d 276, 279, 162 USPQ 221, 223 (CCPA 1979)
The use of 35 U.S.C. §§ 102 and 103 rejections for product-by-process claims has been approved by the courts. “[T]he lack of physical description in a product-by-process claim makes determination of the patentability of the claim more difficult, since in spite of the fact that the claim may recite only process limitations, it is the patentability of the product claimed and not of the recited process steps which must be established. We are therefore of the opinion that when the prior art discloses a product which reasonably appears to be either identical with or only slightly different than a product claimed in a product-by-process claim, a rejection based alternatively on either section 102 or section 103 of the statute is eminently fair and acceptable. As a practical matter, the Patent Office is not equipped to manufacture products by the myriad of processes put before it and then obtain prior art products and make physical comparisons therewith.” In re Brown, 459 F.2d 531, 535, 173 USPQ 685, 688 (CCPA 1972).
Therefore the teaching of Shetty et al anticipates Applicant’s invention as claimed.



Conclusion
No claims are allowed.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on 571-272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


LAURA J. SCHUBERG
Primary Examiner
Art Unit 1632